Title: Thomas Jefferson’s Notes on Plats of Poplar Forest Boundaries, 14 December 1817
From: Jefferson, Thomas
To: 


                        
                            1817. Dec. 14. Observations on the lines in this plat.
                            Beginning at a corner white oak, sometimes called a Spanish oak, well known on Callaway’s road.
                            S. 88. W. 85. po. fully marked to pointers, & so found by Majr Organ Nov. 27. 1817.
                            
                            
                                
                                    N. 52. W.
                                    125. po. full marked to a post oak fore & aft found by Majr Organ.
                                
                                
                                    
                                     23. po. more without another marked tree terminates it at Clarke’s corner chesnut.
                                
                            
                            from this corner chesnut Clarke & Cobb’s line is full marked S. 62. W. 72. po. to his corner red oak.
                            this same line reversed from the Chesnut & continued N. 62. E. is my line to the P.F. by Stith’s survey of the 800. as but we could not find a single marked tree on it. Moseley’s patent gives to this whole line from the red oak corner N. 65. E. 134. po. from which taking off Clarke’s 72. po. to the chesnut, remain 62. po. to Cobb’s corner. his patent calls the next line N. 37. W. 64. po. which  according to the same variation of 3° to the left should now be N. 40. W. by protraction on this plat this course would at 57½ po. pass 6. po. from the spring, & 60. po. from the S. 50. E. line. but his patent calls this line S. 80. W. 68. po. this would render it necessary to give 10. po. more to his N. 62. E. line of 60. po. making it 70. po. an astonishing variation, which would give me ⅔ of his field. I think then it would be fairest to give him his 68. from the S. 50. E. line & his 62. po. from Clarke’s corner chesnut, and uniting them by a strait line, fix that as his S N. 40. W. line. this, by protraction on this plat would be about N. 32½ W.
                            
                                
                                    N. 38. W.
                                     the red oak on Cobb’s path near the Western gate, & the Chesnut 19½ po. from it, give the direction of this line.
                                
                                
                                    
                                    the patent calls it S. 35. E the seeming pointers 23. po. from the red oak marked, are suspicious
                                
                                
                                    
                                    the Southern termination of this line might be fixed, if we could find the next line of P.F. running due E. & then the S. 21. E. 76. po. terminating in Callaway’s road, being a corner in Robertson’s patent.
                                
                            
                            the following lines from the 2. stones w.o. corner give the relative position of the w.o. ∠ & Clarke’s chesnut with the f. & a. w.o. near Cobb’s to wit
                            
                                
                                     from the w.o. ∠
                                    N. 70. W. 31. po. to the 2. stones.
                                
                                
                                    
                                    N. 70. W. 100. po. to my fork. N.  W. N. 73.  W. 69.12 N. 50. W. 49.36. S. 70. W. 3½ po. N. 50. W. 22½ to w.o. f. & aft.
                                
                            
                        
                    